Citation Nr: 1546695	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent 


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965 and November 1990 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to TDIU.


FINDING OF FACT

The Veteran's service-connected irritable bowel syndrome, fibromyalgia, and depressive disorder preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected irritable bowel syndrome (IBS), fibromyalgia, and depressive disorder.  VA will grant a TDIU when the evidence shows that the Veteran is precluded - by reason of his service-connected disabilities - from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The Veteran meets the schedular criteria for an award of TDIU based on the assignment of a 70 percent rating for his depressive disorder, secondary to his service-connected IBS (rated 30 percent disabling).  The Veteran is also service connected for fibromyalgia (rated 40 percent disabling).  His combined evaluation for compensation is 90 percent under VA's Combined Ratings Table.  38 C.F.R. § 4.25, Table I.  Thus the percentage criteria for a TDIU are satisfied because the Veteran has two or more service-connected disabilities with a combined rating of at least 70 percent and at least one rated as 40 percent disabling or more.  38 C.F.R. § 4.16(a).

The record establishes that the Veteran was last employed in 2003 as a counter salesclerk at a wholesale building supply company.  He worked full time and held that position for three years.  Prior to his salesclerk position, he worked for the same company as a truck driver, yard foreman, and shipping and receiving clerk.  The Veteran attended three years of college but has no trade or vocational training.  

After reviewing the claims file, the Board finds that the record contains competent medical and lay evidence to support the Veteran's claim.  He is service connected for several disabilities affecting numerous areas of the body, including gastrointestinal, musculoskeletal, and psychological conditions.  These conditions produce severe impairment.  For example, a May 2006 VA examiner noted that the Veteran suffers from alternating diarrhea and constipation as well as abdominal bloating and cramps due to service-connected IBS.  The May 2006 VA examiner also observed that the Veteran's symptoms have become progressively worse with time.  Although a September 2011 VA examination found that the Veteran's IBS does not preclude him from gainful sedentary employment as long as he has an opportunity to take bathroom breaks, the Veteran alleged in a July 2011 statement that his frequent bowel movements negatively affected him at work.  

In addition to his IBS, the Veteran's fibromyalgia also limits his employability.  A September 2011 VA examination found the Veteran incapable of working in a physical capacity because his pain precludes him from sustaining even minimal repetitive exertion throughout the workday.  Fibromyalgia also affects his ability to participate in sedentary work: his private primary care physician opined in a March 2005 Social Security Administration (SSA) form that the Veteran could only sit for four to six hours in an eight hour day and could only stand for four hours a day, one hour at a time.  Later, in November 2007 and October 2011, his primary care physician noted that the Veteran's fibromyalgia pain worsens with sitting and driving.   

Finally, the Veteran's depression adds another layer of effects on employment.  A June 2012 VA mental health examination noted that the Veteran's depression causes occupational impairment with occasional decrease in efficiency and intermittent periods in which he is unable to perform occupational tasks.  This June 2012 examination also found the Veteran is severely depressed with symptoms such as disturbances of motivation and mood, difficulty adapting to stressful circumstances, mild memory loss, anxiety, and chronic sleep impairment.  

Considered together, these service-connected disabilities preclude the Veteran from performing gainful employment for which his education and occupational experience would otherwise qualify him.  The September 2011 VA examiner excluded any physical employment due to the Veteran's fibromyalgia.  As regards sedentary employment, although the September 2011 VA examiner did not rule it out (and instead specifically found that the Veteran's IBS would permit sedentary employment), the limitations imposed by his IBS, fibromyalgia, and  depression, when assessed together, impede this line of employment.  In addition, the Veteran's past work experience is limited and he has only some college and no specialized training.

The Board therefore concludes that the Veteran's service-connected disabilities have rendered him unemployable.  In reaching this conclusion, the Board has considered the Veteran's educational and industrial background, the findings of the VA examinations, the opinions of his private physicians, and lay statements in support of his claim.  The Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities and should be rated as totally disabled.

The Board also finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

ORDER

Entitlement to TDIU is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


